Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
In response to Examiner’s communication on 9/13/2021, Applicant Request for Continuation Examination on 11/11/2021. Amended Claim 1, 2, 9-12.


Claims 1-12 are now pending in this application and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered. 




	
Response to Amendment
Applicant's amendments to Claims 1, 2, 9-12 are sufficient to overcome the 112(b) rejections set forth in the previous action. The 35 USC 112(b) rejection is hereby withdrawn.

Applicant's amendments to claims 1, 2, 9-12 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to Claims 1, 2, 9-12 are not sufficient to overcome the prior art rejections set forth in the previous action.



Response to Arguments – 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “...Applicant respectfully submits that even if claim 1 recites an abstract idea, the claim is wholly integrated into a practical application for quality control of manufactured products in a manufacturing process. Therefore, the claim is directed to patent eligible subject matter according to Step 2A, Prong 2...” Examiner respectfully disagrees.


Applicant’s amendments do not integrate the abstract ideas into a practical application. Since, the amendment “... wherein the factor analysis method is applied for quality control of manufactured products in a manufacturing process...” is directed to a mental process under Step2A Prong1. 

The additional elements beyond the abstract ideas do not integrated into a practical application under the second prong of Step 2A. Under the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer, performing extra solution activities. 




Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “...the Examiner cites to paragraphs [0153] and [0202] for teaching "extracting a representative time-series of explanation from each group" and paragraphs [0208], [0321] and FIG. 18 for teaching "analyzing an extracted time-series of explanation to identify a time-series of explanation considered to be an influence factor for the time-series of objective." Paragraph [0202] of Watanabe describes extracting a factor having high commonness in models with the same field, region, and application period and contributing to the enhancement of a fitting degree. This description corresponds to operation Op64 in FIG. 17 of Watanabe. Paragraph [0208] of Watanabe further describes extracting a factor which has commonness and whose t-test value is stable at a predetermined level or more among the group of models Ml 1 to M15. This description corresponds to operation Op622 in FIG. 18 which is a sub-operation of Op62. The Examiner asserts that the features of operation Op622 corresponds to the "analyzing" feature of claim 1. Paragraph [0321] of Watanabe merely discloses the relationship between variables in the model-each objective variable Y (the number of system troubles of a credit association) is influenced by the respective explanatory variables XO to X3. According to the Examiner's assertions, the extracting performed by Op64 is performed after the "analyzing" performed by Op62. However, this does not align with the method of the model creation support system disclosed in Watanabe. That is, the operation of Watanabe cannot analyze a factor considered to be an influence factor before identifying/extracting the factor. The alleged "analyzing" in Watanabe is performed in advance of the alleged "extracting" according to operations Op62 and Op64 in FIG. 17. Additionally, one of ordinary skill in the art would not reasonably be motivated to modify Watanabe to perform the extracting before the analyzing operation (i.e., perform Op64 before Op62) because it would significantly change the functions and objectives of the disclosed invention. Mizoguchi also does not teach "extracting a  representative time-series of explanation from each group; and analyzing an extracted time-series of explanation to identify a time-series of explanation considered to be an influence factor for the time-series of objective." Accordingly, Watanabe and Mizoguchi, alone or in combination, do not disclose the elements recited in claim 1. Therefore, Applicant respectfully submits that the asserted combination of references do not render claim 1 unpatentable and requests the rejection of claim 1, and the depending claims, be withdrawn....” Examiner respectfully disagrees. 


Regarding the Applicant’s assertions that Watanabe “does not teach “extract” and “analyze” and the elements are out of order.” Under the broadest reasonable interpretation, Watanabe in at least [0011] a factor value extracting part (i.e.“extract”) that, regarding at least one model, refers to the factor data corresponding to the explanatory variable in the regression equation of the model and the evaluation data on the model in the data accumulated in the model recording part, thereby generating factor value data (i.e.“analyze”) indicating a degree to which the factor indicated by the factor data contributes to enhancement of the fitting degree of the model [0208] The inter-model factor value extracting part 72 extracts (i.e.“extract”) a factor which has commoness and whose t-test value is stable at a predetermined level or more among the group of models M11 to M15 (Op622 in FIG. 18). Herein, whether or not the commoness of a factor is high is determined, for example, based on a ratio at which models including the factor occupy in the extracted group of models M11 to M15. Whether or not the t-test value of the factor is stable at a predetermined level or more is determined, for example, based on whether or not the t-test value of the factor is always equal to or more than a predetermined threshold value. Furthermore, it may be determined that the t-test value of the factor is stable at a predetermined level or more in the case where the sign (positive/negative) of a coefficient of the factor is constant, and the absolute value of a t-value is not below a predetermined high value (i.e.“analyze”) . The inter-model factor value extracting part 72 records the factor extracted in Op623 in the factor value DB 65 as the factor having long-term stability (Op623). 

Furthermore, Applicant discloses in Applicant’s disclosure in at least [0137] Although the present invention has been described with reference to the exemplary embodiments and examples, the present invention is not limited to the above exemplary embodiments and examples. Various changes that can be understood by those skilled in the art can be made to the configuration and details of the present invention within the scope of the present invention.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 9 and 10) recite,
A factor analysis method implemented by a ..., the method comprising: 
dividing, when a plurality of time-series of explanation are received, the time-series of explanation into one or more groups to allow similar time-series of explanation to belong to a group, wherein the plurality of time-series of explanation are time-series of data of a plurality of explanatory variables corresponding to a time-series of objective that is time-series of data, based on the values obtained by  ..., of one objective variable, and the time-series of explanation are obtained by arranging observation values by  ...; 
extracting a representative time-series of explanation from each group; and 
analyzing an extracted time-series of explanation to identify a time-series of explanation considered to be an influence factor for the time-series of objective,
 wherein the factor analysis method is applied for quality control of manufactured products in a manufacturing process.  


Analyzing under Step 2A, Prong 1:
The limitations regarding, ….dividing, when a plurality of time-series of explanation are received, the time-series of explanation into one or more groups to allow similar time-series of explanation to belong to a group, wherein the plurality of time-series of explanation are time-series of data of a plurality of explanatory variables corresponding to a time-series of objective that is time-series of data, based on the values obtained by the ..., of one objective variable, and the time-series of explanation are obtained by arranging observation values by a ...;extracting a representative time-series of explanation from each group; and analyzing an extracted time-series of explanation to identify a time-series of explanation considered to be an influence factor for the time-series of objective, wherein the factor analysis method is applied for quality control of manufactured products in a manufacturing process..., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind to, dividing, when a plurality of time-series of explanation are received, the time-series of explanation into one or more groups to allow similar time-series of explanation to belong to a group, wherein the plurality of time-series of explanation are time-series of data of a plurality of explanatory variables corresponding to a time-series of objective that is time-series of data, based on the values obtained by the ..., of one objective variable, and the time-series of explanation are obtained by arranging observation values by a ...;extracting a representative time-series of explanation from each group; and analyzing an extracted time-series of explanation to identify a time-series of explanation considered to be an influence factor for the time-series of objective, wherein the factor analysis method is applied for quality control of manufactured products in a manufacturing process..., therefore, the claims are directed to a mental process. 

The limitations regarding, …dividing, when a plurality of time-series of explanation are received, the time-series of explanation into one or more groups to allow similar time-series of explanation to belong to a group, wherein the plurality of time-series of explanation are time-series of data of a plurality of explanatory variables corresponding to a time-series of objective that is time-series of data, based on the values obtained by the ..., of one objective variable, and the time-series of explanation are obtained by arranging observation values by a ...;extracting a representative time-series of explanation from each group; and analyzing an extracted time-series of explanation to identify a time-series of explanation considered to be an influence factor for the time-series of objective...…, is mathematical concepts. 

a mental process and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 9, 10: processor, A factor analysis device comprising: a memory storinq a software component; and at least one processor configured to execute the software component, A non-transitory computer readable information recording medium storing a factor analysis program, when executed by a processor, sensor

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements,  ...a plurality of time-series of explanation are received..., based on the values obtained by the ..., obtained by arranging observation values by a..., , these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – a plurality of time-series of explanation are received....based on the values obtained by the ..., obtained by arranging observation values by a...,


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, [0065] a plurality of sensors in a manufacturing process, in which a plurality of sensors to observe manufacturing conditions of manufactured products such as a temperature and a gas flow rate are used, are shown as an example of the device 2 to be analyzed. However, the device 2 to be analyzed may be another system as long as the system can obtain a value of the objective variable and a value of the corresponding explanatory variable. For example, the device 2 to be analyzed may be an IT system, a plant system, a structure, or transport equipment. In a case of an IT system, operation information such as CPU usage, memory usage, or disk access frequency or usage is used as the explanatory variable. In addition, a performance index such as power consumption, the number of calculations, or calculation time is used as the objective variable.  [0086] Next, a configuration example of a computer according to each exemplary embodiment of the present invention will be shown. Fig. 8 is a schematic block diagram showing a configuration example of the computer according to each exemplary embodiment of the present invention. A computer 1000 includes a CPU 1001, a main storage device 1002, an auxiliary storage device 1003, an interface 1004, and a display device 1005. [0087] For example, individual processing units (the data collection unit 101, the similarity calculation unit 102, the grouping unit 103, the analyzed object determination unit 104, the contribution calculation unit 105, the factor identification unit 106, and the result display unit 107) in the monitoring system described above may be implemented in the computer 1000 operating as the factor analysis device 1. In that case, operations of these individual processing units may be stored in the auxiliary storage device 1003 in a form of a program. The CPU 1001 reads out the program from the auxiliary storage device 1003 to develop in the main storage device 1002, and performs predetermined processing in each exemplary embodiment in accordance with the program. [0088] The auxiliary storage device 1003 is an example of the non-transitory tangible medium. Other examples of the non-transitory tangible medium include a magnetic disk, a magneto-optical disk, a CD-ROM, a DVD-ROM, a semiconductor memory, and the like, connected via the interface 1004. Further, when this program is distributed to the computer 1000 by a communication line, the computer 1000 that has received the distribution may develop the program in the main storage device 1002 and execute predetermined processing in each exemplary embodiment. [0089] Further, the program may be for realizing a part of predetermined processing in each exemplary embodiment. Furthermore, the program may be a differential program that realizes predetermined processing in each exemplary embodiment in combination with another program already stored in the auxiliary storage device 1003. [0090] depending on the processing content in the exemplary embodiment, some elements of the computer 1000 can be omitted. For example, in a case of outputting a specific result to another server or the like connected via a network, the display device 1005 can be omitted. Further, although not shown in Fig. 8, the computer 1000 may have a receiving device depending on the processing content in the exemplary embodiment. For example, in a case where the factor analysis device 1 receives an instruction input for starting analysis, an instruction input for an analysis from a user, or the like, a receiving device for the input of the instruction may be provided. [0091] In addition, part or all of each constituent element of each device is implemented by a general-purpose or dedicated circuit (Circuitry), a processor, or the like, or a combination thereof. These may be configured by a single chip or may be configured by a plurality of chips connected via a bus. In addition, part or all of each constituent element of each device may be realized by a combination of the above-described circuit and the like and a program. [0092] When part or all of each constituent element of each device is realized by a plurality of information processing apparatuses, circuits, and the like, the plurality of information processing apparatuses, circuits, and the like may be arranged concentratedly or distributedly. For example, the information processing apparatus, the circuit, and the like may be realized as a form in which each is connected via a communication network, such as a client and server system, a cloud computing system, and the like., as required by the Berkheimer Memo, 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20090089023A1 to Watanabe et al., (hereinafter referred to as “Watanabe”) in view of WIPO Patent Publication to WO2015136586A1 to Mizoguchi (hereinafter referred to as “Mizoguchi”) 

As per Claim 1, Watanabe teaches: (Currently Amended) A factor analysis method implemented by a processor, the method comprising: 
dividing, when a plurality of time-series of explanation are received, the time-series of explanation into one or more groups to allow similar time-series of explanation to belong to a group, wherein the plurality of time-series of explanation are time-series of data of a plurality of explanatory variables corresponding to a time-series of objective that is time-series of data, based on the values obtained by ..., of one objective variable, and the time-series of explanation are obtained by arranging observation values by ...; (in at least [0120] the model proposing part 11 requests the space creating part 9 to collect information so as to search for information on desired factors or a desired model in the model recording part 6 a and the factor value recording part 6 b. The space creating part 9 includes a similar factor space creating part 91 and a similar model space creating part 92. [0121] The similar factor space creating part 91 creates similar factor space data containing information on a similar factor having a value similar to a value of a factor to be a reference (hereinafter, referred to as a reference factor), and information indicating the relationship between the similar factor and the reference factor. An example of the similar factor space data includes data in which data specifying the similar factor and data indicating the distance (similarity) between a factor value of the similar factor and a factor value of the reference factor are recorded so as to be associated with each other. [0126] At a time of creating model space data, the similar model space creating part 92 requests the distance calculating part 8 to calculate the similarity (distance) between models. The distance calculating part 8 acquires data on two models to be calculated from the model instance DB 63, the objective variable DB 61, and the explanatory variable DB 62, and calculates the distance between the two models based on the data. [0127] The distance between the models can be digitized from a plurality of points of view such as the similarity of target phenomena of the models (similarity between objective variables in regression equations), the similarity between factors included in the models (similarity between explanatory variables), and the like. These numerical values are substituted into a predetermined mathematical expression, whereby the distance between the models can be calculated. Although the mathematical expression is not particularly limited, an expression preferably reflects the similarity of a plurality of points of view totally. [0366] the factor created by the factor procuring part 13 is not limited to a day factor. A day species is an example of a time species, and a time factor other than the day species may be created. More specifically, the time species includes, for example, a time zone represented on an hour or minute basis, and the name of a period represented on the basis of a week, month, year, or other units, in addition to the day species. Examples of the name of a time zone expressed on an hour or minute basis include “midnight”, “early morning”, “lunch time”, “0 minute per hour”, and “commuting rush-hour”. Furthermore, the factors created by the factor procuring part 13 may be those of an explanatory variable represented by a matrix or a vector with 0 or 1 as an element, without being limited a time species. For example, the characteristics factors indicating the characteristics characterized by a place, an event, or the like can also be targeted for creation by the factor procuring part 13.)
extracting a representative time-series of explanation from each group; and (in at least [0011] a factor value extracting part (i.e.“extract”) that, regarding at least one model, refers to the factor data corresponding to the explanatory variable in the regression equation of the model and the evaluation data on the model in the data accumulated in the model recording part, thereby generating factor value data (i.e.“analyze”) indicating a degree to which the factor indicated by the factor data contributes to enhancement of the fitting degree of the model  [0153] The following Table 1 shows an example of the contents of the similar factor space data in the case where day factors “summer solstice or early summer” “early summer or midsummer” “early July”, “summer solstice”, “summer solstice or early summer” “late June to mid-July”, “July”, and “early July to mid-July” are extracted as similar factors of the reference factor “rainy season”. In the example shown in the following Table 1, the place of a target phenomenon of a model to which the similar factors belong, the kind of the phenomenon, a factor value common to that of the reference factor, the names of the similar factors, and distances are associated with each other. [0202] The inter-model factor value extracting part 72 determines whether or not there is a factor contributing to the enhancement of a fitting degree commonly in a plurality of models having the same field, region, and application period (Op64). The inter-model factor value extracting part 72 can perform the determination based on the data in the model instance DB 63 and the objective variable DB 61...The inter-model factor value extracting part 72 acquires a group of factors included in the models indicated by the records, and the significance of each factor, thereby extracting a factor having high commoness in the models, and contributing to the enhancement of a fitting degree.)
analyzing an extracted time-series of explanation to identify a time-series of explanation considered to be an influence factor for the time-series of objective.  (in at least [0011] a factor value extracting part (i.e.“extract”) that, regarding at least one model, refers to the factor data corresponding to the explanatory variable in the regression equation of the model and the evaluation data on the model in the data accumulated in the model recording part, thereby generating factor value data (i.e.“analyze”) indicating a degree to which the factor indicated by the factor data contributes to enhancement of the fitting degree of the model  [0208] The inter-model factor value extracting part 72 extracts a factor which has commoness and whose t-test value is stable at a predetermined level or more among the group of models M11 to M15 (Op622 in FIG. 18). Herein, whether or not the commoness of a factor is high is determined, for example, based on a ratio at which models including the factor occupy in the extracted group of models M11 to M15. Whether or not the t-test value of the factor is stable at a predetermined level or more is determined, for example, based on whether or not the t-test value of the factor is always equal to or more than a predetermined threshold value. Furthermore, it may be determined that the t-test value of the factor is stable at a predetermined level or more in the case where the sign (positive/negative) of a coefficient of the factor is constant, and the absolute value of a t-value is not below a predetermined high value. The inter-model factor value extracting part 72 records the factor extracted in Op623 in the factor value DB 65 as the factor having long-term stability (Op623). [0321] FIG. 35 shows a path chart P1 illustrating the relationship between variables in the model represented by M1 shown in FIG. 12, and an equation H1 representing the relationship in the path chart, using a matrix. In the path chart P1, arrows in one direction represent cause-and-effect relationships, and values (β0 to β3) on the sides of the arrows represent weights (parameters). It is understood that each objective variable Y (the number of system troubles of a credit association) is influenced by the respective explanatory variables X0 to X3 (a constant term, beginning of next week, rainy season, Wednesday, Thursday, Friday in winter).)
wherein the factor analysis method is applied for .... (in at least [0011] A model creation support system disclosed herein is capable of accessing an information processing apparatus that predicts or analyzes a phenomenon to be a target for prediction or analysis, using a model that is data indicating the phenomenon as an objective variable in a regression equation utilizing an explanatory variable corresponding to a factor contributing to the phenomenon. The model creation support system includes: a model managing part that acquires an identifier of the model, phenomenon data indicating the phenomenon to be a target of the model, the regression equation of the model, factor data indicating the factor corresponding to the explanatory variable included in the regression equation, and evaluation data containing a fitting degree of the model from the information processing apparatus, and accumulates them in a model recording part accessible from the model creation support system; a factor value extracting part that, regarding at least one model, refers to the factor data corresponding to the explanatory variable in the regression equation of the model and the evaluation data on the model in the data accumulated in the model recording part, thereby generating factor value data indicating a degree to which the factor indicated by the factor data contributes to enhancement of the fitting degree of the model and recording the factor value data in a factor value recording part accessible from the model creation support system so that the factor value data is associated with the phenomenon data indicating the phenomenon to be a target of the model; a condition acquiring part that receives a request for supporting model creation from the information processing apparatus, and further receives an input of model condition data containing data indicating a phenomenon to be a target of a requested model; and a model proposing part that matches the data indicating the phenomenon to be a target of the requested model contained in the model condition data with the phenomenon data associated with the factor value data in the factor value recording part, thereby extracting a recommended factor capable of contributing to the enhancement of a fitting degree of the requested model and outputting support data containing data indicating the extracted recommended factor to the information processing apparatus.)

Although implied, Watanabe does not expressly disclose the following limitations, which however, are taught by Mizoguchi,
...a time-series of objective that is time-series of data, based on the values obtained by the sensor, of one objective variable, and the time-series of explanation are obtained by arranging observation values by a sensor (in at least [pg3 para 1-2] "time series" is data in which numerical values measured by a sensor are arranged in time order at predetermined time intervals. "Explanation time series" is a time series obtained by arranging observation values representing production conditions measured for each analyzed apparatus 200 in order of time. Explanation Time series includes a wide range of manufacturing conditions indicating the operating condition of the equipment, such as equipment adjustment value, temperature, pressure, gas flow rate, voltage etc....The "target time series" is a time series obtained by arranging observation values representing quality indexes measured for each analyzed apparatus 200 in order of time. In the present embodiment, it is assumed that the objective time series of analysis targets is one type, but in the target time series, it is assumed that the apparatus is operated under the manufacturing condition expressed by the explanation time series such as quality and yield Evaluation indices such as products obtained when operated may be widely included [pg6 para1] When there are a plurality of objective time series, the factor analysis apparatus 100 can specify the explanation time series affecting each target time series separately by performing the processing shown in FIG. 2 for each target time series. [pg10 para1] The factor analysis apparatus according to the present embodiment is a system for analyzing a state of a target system based on a target time series described by one or more explanation time series and an explanation time series of a system obtained by observing a state of a target system with one or more sensors A factor analyzing apparatus for specifying an explanation time series related to a change factor of a target time series, comprising: an explanation time series data required to be subjected to appropriate pre-processing and an explanation time series explained by explanation time series data , It is possible not only to specify the explanation time series which is a factor strongly related to the value change of the target time series, but also to provide pre-processing information suitable for the analysis at the time of identification. The reason for this is that by extracting as many types of feature quantities as possible from the explanation time series to prepare many preprocessing candidates and calculating the degree of influence by a plurality of multivariate analysis methods, It is possible to obtain a feature amount correlated with an explanation time series which is a factor of the reason, and the explanation time series which is a factor can be identified from a plurality of viewpoints.)
wherein the factor analysis method is applied for quality control of manufactured products in a manufacturing process. (in at least [pg1 para 2-9] Statistical methods such as regression analysis are widely used in quality control such as manufacturing process as a technique for clarifying the relationship between objective variables and explanatory variables and specifying explanatory variables having a strong influence on the value of the objective variable...a factor specifying method for specifying an explanation time series affecting a change in a value of a target time series is a method for specifying a sensor observation value which has an influence on an inspection result such as the quality of an article of manufacture in the manufacturing process Is used. Many analysis methods represented by regression analysis are methods for multidimensional analysis of observed data on the premise that data observed from measuring instruments such as sensors are available. [pg2 para1-3] A factor analysis apparatus according to the present invention comprises a feature extraction unit for extracting a feature quantity from an explanation time series, a feature conversion unit for converting a feature quantity into a feature time series, a feature time series and a target time series, A feature time series influence degree calculation unit that calculates a degree of influence on time series value change; an explanation time series influence degree calculation unit that calculates an influence degree on a value change of a target time series of an explanation time series based on the influence degree; And a display device...In the factor identification method according to the present invention, a feature quantity is extracted from an explanation time series, a feature quantity is converted into a feature time series, and a degree of influence on a value change of a target time series of a feature time series from a feature time series and a target time series And calculates the degree of influence on the value change of the target time series of the explanation time series based on the degree of influence...A factor specifying program according to the present invention is a program for causing a computer to execute a feature extraction process for extracting a feature quantity from an explanation time series, a feature conversion process for converting a feature quantity into a feature time series, a feature time series and a target time series, A feature time series influence degree calculation processing of calculating an influence degree to a value change of a target time series and an explanation time series influence degree calculation processing of calculating an influence degree on a value change of a target time series of an explanation time series based on the influence degree In order to achieve the above object....a case where the factor analysis apparatus is applied to quality control in the manufacturing process will be described. Note that the factor analysis apparatus may be applied to operations other than quality management in processes other than the manufacturing process and manufacturing processes. Also, in the present embodiment, it is assumed that the objective time series to be analyzed is one kind. It should be noted that one or more target time series to be analyzed may be used...The analyzer 200 measures the measurement values of a plurality of events relating to the analyzer 200 itself at predetermined time intervals and transmits them to the factor analysis device 100. The items of observation values include one or more quality indicators and manufacturing conditions of each product. As manufacturing conditions, for example, temperature, pressure, gas flow rate is used. The manufacturing conditions are represented by numerical values such as an integer or decimal number, for example. Further, the quality index is)


....The observation data collection unit 101 of the factor analysis device 100 obtains 51 types of sensors including 51 sensor types to be analyzed which represent 50 types of manufacturing conditions and sensor type values representing 1 type of quality indicator Observation values are collected (step S51)....The observation data collection unit 101 generates 50 explanatory time series by arranging sensor observation values representing 50 kinds of manufacturing conditions in order of time, respectively. After generating the observation data collection unit 101, the observation data collection unit 101 saves 50 explanation time series in the explanation time series storage unit 1111....The factor analysis apparatus according to the present embodiment is a system for analyzing a state of a target system based on a target time series described by one or more explanation time series and an explanation time series of a system obtained by observing a state of a target system with one or more sensors A factor analyzing apparatus for specifying an explanation time series related to a change factor of a target time series, comprising: an explanation time series data required to be subjected to appropriate pre-processing and an explanation time series explained by explanation time series data , It is possible not only to specify the explanation time series which is a factor strongly related to the value change of the target time series, but also to provide pre-processing information suitable for the analysis at the time of identification. The reason for this is that by extracting as many types of feature quantities as possible from the explanation time series to prepare many preprocessing candidates and calculating the degree of influence by a plurality of multivariate analysis methods, , It is possible to obtain a feature amount correlated with an explanation time series which is a factor of the reason, and the explanation time series which is a factor can be identified from a plurality of viewpoints...a factor specifying method for specifying an explanation time series affecting a change in a value of a target time series is a method for specifying a sensor observation value which has an influence on an inspection result such as the quality of an article of manufacture in the manufacturing process Is used. Many analysis methods represented by regression analysis are methods for multidimensional analysis of observed data on the premise that data observed from measuring instruments such as sensors are available...."time series" is data in which numerical values measured by a sensor are arranged in time order at predetermined time intervals. "Explanation time series" is a time series obtained by arranging observation values representing production conditions measured for each analyzed apparatus 200 in order of time. Explanation Time series includes a wide range of manufacturing conditions indicating the operating condition of the equipment, such as equipment adjustment value, temperature, pressure, gas flow rate, voltage etc...., as taught by Mizoguchi, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Watanabe with the motivation of, ...regression analysis are widely used in quality control such as manufacturing process as a technique for clarifying the relationship between objective variables and explanatory variables and specifying explanatory variables having a strong influence on the value of the objective variable ....When applying preprocessing to observation values, it is difficult to objectively judge what kind of pretreatment is applied to observation value to improve the accuracy of analysis. The reason is that appropriate preprocessing to be applied to observation values is often subjectively judged based on prior knowledge or analysis results when analyzing. Therefore, even those who do not know what pretreatment is appropriate for the observation value, there is a need for a method that can analyze observation values by applying appropriate pretreatment....provides a factor analyzer, a factor analysis method, and a factor analysis program for identifying an appropriate preprocessing to be applied to an explanation time series of an analysis target and specifying an explanation time series related to a value change of a target time series...to improve the accuracy of analysis..., as recited in Mizoguchi.


As per Claim 2, Watanabe teaches: (Currently Amended) The factor analysis method according to claim 1, further comprising: 
outputting, in addition to information of an identified time-series of explanation, information of another time-series of explanation in the group, which is one of the one or more groups, to which the identified time-series of explanation belongs. (in at least [0128] The model proposing part 11 requests the similarity factor space creating part 91 or the similarity model space creating part 92 to perform processing in accordance with the model creation request and the model condition data. The model proposing part 11 creates support data output to the information processing apparatus, based on the similar factor space data and the similar model space data obtained as a result. [0367] The model creation support system of the above embodiments accumulates factors of a model used in an information processing apparatuses, extracts an appropriate factor fitted for a model requested by the information processing apparatus from the accumulated factors, and outputs the factors to the information processing apparatus as support data. Therefore, the model creation support system can accumulate information on the factors of the model and utilize the information for enhancing the fitting degree of the model.)


As per Claim 3, Watanabe teaches: (Previously Presented) The factor analysis method according to claim 1, further comprising: 
calculating a similarity of each of all of the received time-series of explanation to each of all other received time-series of explanation; (in at least [0127] The distance between the models can be digitized from a plurality of points of view such as the similarity of target phenomena of the models (similarity between objective variables in regression equations), the similarity between factors included in the models (similarity between explanatory variables), and the like. [0274] The distance dx is a value indicating the similarity between the explanatory variables X1 to Xn of the model Ma and the explanatory variables X1 to Xn of the model Mb respectively corresponding to the explanatory variables X1 to Xn,)
wherein in each group of the one of the one or more groups, the similarity of each time-series of explanation is equal to or more than a predetermined value, to the group. (in at least [0208] the commoness of a factor is high is determined, for example, based on a ratio at which models including the factor occupy in the extracted group of models M11 to M15. Whether or not the t-test value of the factor is stable at a predetermined level or more is determined, for example, based on whether or not the t-test value of the factor is always equal to or more than a predetermined threshold value. [0218] a factor whose commoness is high and whose t-test value is stable at a predetermined level or more (for example, a predetermined threshold value or more), among such a group of models M16 to M18 (Op642 in FIG. 20). The inter-model factor value extracting part 72 records the extracted factor in the factor value DB 65 as a factor having a “common value”. [0219] a factor having high commoness can be found in a group of models having the same field, region, and application period, for example.)


As per Claim 4, Watanabe teaches: (Previously Presented) The factor analysis method according to claim 3, 
wherein the similarity is calculated based on a correlation coefficient calculated between two pieces of time-series of data or based on a degree of fitness of a relational expression established between two pieces of time-series of data. (in at least [0123] The distance between the factor values can be expressed by numerical values respectively, for example, with respect to a plurality of points of view such as the similarity of factor value attributes, the similarity of the contribution degrees of factors with respect to a model, the similarity of models to which the factors belong, and the similarity of factors themselves. These numerical values are substituted into a predetermined mathematical expression, whereby the distance between the factor values can be calculated. [0124] Although the mathematical expression is not particularly limited, it is preferred that an expression reflects the similarity of a plurality of points of view totally. For example, a numerical expression is preferably as follows: when only the similarity of one point of view increases with the similarity of the other points of view remaining as it is, the distance between factor values to be calculated also changes in accordance with the degree of the increase. [0127] The distance between the models can be digitized from a plurality of points of view such as the similarity of target phenomena of the models (similarity between objective variables in regression equations), the similarity between factors included in the models (similarity between explanatory variables), and the like. These numerical values are substituted into a predetermined mathematical expression, whereby the distance between the models can be calculated. Although the mathematical expression is not particularly limited, an expression preferably reflects the similarity of a plurality of points of view totally.)


As per Claim 5, Watanabe teaches: (Previously Presented) The factor analysis method according to claim 1, further comprising: 
extracting a time-series of explanation affecting most to a value change of the time- series of objective for each group, which is one of the one or more groups,  as the representative time-series of explanation of the group. (in at least [0065] the inner-model factor value extracting part can extract a factor contributing to the enhancement of a fitting degree of the model along with the change in the application period, in accordance with the change degree of a fitting degree of the model and the change degree of significance of each factor. [0111] The value extracting part 7 includes an inner-model factor value extracting part 71 and an inter-model factor value extracting part 72. The inner-model factor value extracting part 71 extracts a model form change such as a change in factors of a model and a change in an analysis application period or a prediction application period with reference to the model instance DB 63. Then, the inner-model factor value extracting part 71 compares evaluation data on models before and after the change, thereby extracting a factor contributing to the enhancement of a fitting degree and calculating the value of the factor...the magnitude of a factor value regarding the enhancement of a fitting degree involved in a model form change, such as a fitting degree enhancement property by a factor change and a fitting degree enhancement property by an application period change, can be calculated. [0142] the model information acquiring part 3 notifies the model managing part 5 of a change in factors of a model or a model application period (Y in Op3), the model managing part 5 instructs the inner-model factor value extracting part 71 to extract a factor having a fitting degree enhancement property and to record factor value data on the factor (Op4). The fitting degree enhancement property includes a fitting degree enhancement property by a change in factors, and a fitting degree enhancement property by an change in an application period. At a time of the instruction, the model managing part 5 receives regression equations before and after the change or application periods before and after the change, and evaluation data (a fitting degree, the significance of each factor, etc.) before and after the change. [0178] M2 represents a model after the change in the factor. In M1 and M2, Y in regression equations is an objective variable, and a target phenomenon thereof is the number of system troubles of a credit association. [0179] In the model after the change represented by M2, the factor “rainy season” corresponding to the explanatory variable X2 of the model before the change is changed to “late June to mid-July”. Due to the change in the factor, the numerical values of the respective weights β0 to β3 in M2 also become different from those in M1. Then, the fitting degree of analysis-estimation is enhanced from “0.64” to “0.75”. Thus, it can be determined that the fitting degree of analysis-estimation has been enhanced due to the change in the factor of the model. Furthermore, the weight of the factor “late June to mid-July” increases to “+13.2” with respect to the t-test value “+1.8” of the weight of the factor “rainy season”. Compared with this change amount “11.4”, the change amount of the t-test values of the weights of the other factors “beginning of next week” and “Wednesday, Thursday, Friday in winter” is 0.1 to 0.2, which is ⅕ or less. In such a case, the inner-model factor value extracting part 71 can determine that the enhancement of a fitting degree of analysis-estimation by a change in a factor of a model has occurred due to the factor “late June to mid-July”.)  


As per Claim 6, Watanabe teaches:  (Previously Presented) The factor analysis method according to claim 1, further comprising: 
extracting new time-series of data generated by a mathematical operation on the time-series of explanation for each group of the one or more groups, as a representative time- series of explanation of the group. (in at least [0118] condition acquiring part 4 may be a request for creating a replacement model or a replacement factor obtained by changing an existing model created by an information processing apparatus of a request origin so as to enhance a fitting degree, or a request for creating a new model. [0119] the model proposing part 11 determines explanatory variables to be included in a regression equation of the requested model in accordance with the condition. At that time, the model proposing part 11 extracts factors that can contribute to the enhancement of a fitting degree of the requested model with reference to the factor value DB 65. Since the model condition data contains data indicating a target phenomenon of the requested mode, the model proposing part 11 can acquire information on factors that can contribute to the enhancement of a fitting degree of the requested model by searching for factor value data associated with the phenomenon. )


As per Claim 7, Watanabe teaches: (Previously Presented) The factor analysis method according to claim 1, further comprising: 
calculating a contribution to a value change of the time-series of objective for each extracted time-series of explanation by using two or more multivariate analyses; and (in at least [0180] in the factor value DB 65, for example, as in the record D1 shown in FIG. 5, “late June to mid-July (s-012)” as a contribution factor (explanatory variable ID), a “fitting degree enhancement (factor value change)” as an attribute, “m-002” (corresponding to the number of system troubles in S branch office of A credit association: see A2 in FIG. 2) as an objective variable ID, “finance” as a category (field), respective model instance IDs of a model before the change and a model after the change, “2004” as an application period, and “0.11” as enhancement performance are recorded. Herein, the value “0.11” of enhancement performance is a value obtained by calculating a change amount (0.75-0.64) of a fitting degree of analysis-estimation [0368] the model to be a target in the present invention is not necessarily expressed by a linear regression equation as in the above embodiments. For example, a model represented by a linear regression equation utilizing a logistic function is also included in a model to be a target in the present invention)
identifying a time-series of explanation considered to be the influence factor among the one or more groups, based on the contribution. (in at least [0060] the factor influencing the phenomena of a plurality of models commonly is detected. Therefore, the inter-model factor value extracting part can obtain factor value data indicating the contribution degree of a factor contributing to the enhancement of a fitting degree of the plurality of models [0180] in the factor value DB 65, for example, as in the record D1 shown in FIG. 5, “late June to mid-July (s-012)” as a contribution factor (explanatory variable ID), a “fitting degree enhancement (factor value change)” as an attribute, “m-002” (corresponding to the number of system troubles in S branch office of A credit association: see A2 in FIG. 2) as an objective variable ID, “finance” as a category (field), respective model instance IDs of a model before the change and a model after the change, “2004” as an application period, and “0.11” as enhancement performance are recorded. Herein, the value “0.11” of enhancement performance is a value obtained by calculating a change amount (0.75-0.64) of a fitting degree of analysis-estimation )


As per Claim 8, Watanabe teaches: (Previously Presented) The factor analysis method according to claim 7, further comprising: 
performing, as preprocessing in calculating the contribution, a process of obtaining new information by a mathematical operation from partial time-series of data included in the time-series of explanation of a calculation object, and (in at least [0119] the model proposing part 11 determines explanatory variables to be included in a regression equation of the requested model in accordance with the condition. At that time, the model proposing part 11 extracts factors that can contribute to the enhancement of a fitting degree of the requested model with reference to the factor value DB 65. Since the model condition data contains data indicating a target phenomenon of the requested mode, the model proposing part 11 can acquire information on factors that can contribute to the enhancement of a fitting degree of the requested model by searching for factor value data associated with the phenomenon. [0120] the model proposing part 11 requests the space creating part 9 to collect information so as to search for information on desired factors or a desired model in the model recording part 6 a and the factor value recording part 6 b. The space creating part 9 includes a similar factor space creating part 91 and a similar model space creating part 92. [0128] The model proposing part 11 requests the similarity factor space creating part 91 or the similarity model space creating part 92 to perform processing in accordance with the model creation request and the model condition data. The model proposing part 11 creates support data output to the information processing apparatus, based on the similar factor space data and the similar model space data obtained as a result. [0148] the model proposing part 11 acquires the request for creating a replacement model and the model condition data from the condition acquiring part 4. The model condition data contains, for example, data indicating a regression equation of an existing model requested to be replaced in the information processing apparatus 15 a and a replacement target range in the existing model. More specifically, the data indicating the replacement target range contains data indicating whether the existing model is replaced on a model basis or on a factor basis. Furthermore, data specifying a factor to be replaced is also contained in the data indicating the replacement target range. [0150]  an objective variable Y, an explanatory variable X1, an explanatory variable X2, and an explanatory variable X3 respectively correspond to the number of system troubles in S branch office of A credit association, a factor “beginning of next weak”, “rainy season” and “Wednesday, Thursday, Friday in winter”.)
processing the time-series of explanation based on obtained information. (in at least [0121] The similar factor space creating part 91 creates similar factor space data containing information on a similar factor having a value similar to a value of a factor to be a reference (hereinafter, referred to as a reference factor), and information indicating the relationship between the similar factor and the reference factor. An example of the similar factor space data includes data in which data specifying the similar factor and data indicating the distance (similarity) between a factor value of the similar factor and a factor value of the reference factor are recorded so as to be associated with each other. [0155] The model proposing part 11 sends the similar factor space data to the information processing apparatus 15 a, and causes the information processing apparatus 15 a to present the similar factors to a user so that the user can select the similar factors (Op14). In this case, it is preferred that the similar factors are presented so that the distance from the reference factor (=factor of a replaced) can be grasped.) 


As per Claim 9, 11 and 10, 12, for factor analysis device (see at least Akitoshi [0129]) and A non-transitory computer readable information recording medium (see at least Akitoshi [0129]), respectively, substantially recite the subject matter of Claim 1-8 and are rejected based on the same reasoning and rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623